IN THE COURT OF CRIMINAL APPEALS
OF TEXAS





NO. WR-76,823-02


EX PARTE STEVEN BEARMAN, Applicant
 




ON APPLICATION FOR A WRIT OF HABEAS CORPUS
CAUSE NO. 1095272 IN THE 183RD DISTRICT COURT

FROM HARRIS COUNTY



Per curiam.

O P I N I O N


	Pursuant to the provisions of Article 11.07 of the Texas Code of Criminal Procedure, the
clerk of the trial court transmitted to this Court this application for a writ of habeas corpus.  Ex parte
Young, 418 S.W.2d 824, 826 (Tex. Crim. App. 1967).  Applicant was convicted of misapplication
of fiduciary property and sentenced to thirty-five years' imprisonment.  The First Court of Appeals
affirmed his conviction. Bearman v. State, No. 01-08-00787-CR (Tex. App.-Houston [1st] June 23,
2011).  
	Applicant contends that his appellate counsel rendered ineffective assistance because counsel
failed to timely file a petition of discretionary review when he informed Applicant that he would do
so. 
	Appellate counsel filed an affidavit with the trial court stating that based on a calendaring
error in his office, the deadline to file Applicant's petition for discretionary review was not met. 
Based on that affidavit, the trial court has entered findings of fact and conclusions of law that
Applicant is entitled to an out of time petition for discretionary review.  The trial court recommends
that relief be granted.  Ex parte Wilson, 956 S.W.2d 25 (Tex. Crim. App. 1997).  
	We find, therefore, that Applicant is entitled to the opportunity to file an out-of-time petition
for discretionary review of the judgment of the First Court of Appeals in Cause No. 01-08-00787-CR
that affirmed his conviction in Cause No. 1095272 from the 183rd District Court of Harris County. 
Applicant shall file his petition for discretionary review with this Court within 30 days of the date
on which this Court's mandate issues.

Delivered: May 15, 2013
Do not publish